Citation Nr: 0502015	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hepatitis B.

2.  Entitlement to service connection for nicotine addiction.

3.  Entitlement to service connection for bronchitis with a 
chronic cough claimed as due to nicotine dependence.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
December 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in No. Little Rock, Arkansas, denied service connection 
for post-traumatic stress disorder (PTSD), nicotine 
addiction, bronchitis and chronic cough due to nicotine 
dependence, and continued the zero percent rating for history 
of hepatitis B.

In a February 2003 rating decision, the RO granted service 
connection for PTSD and awarded a rating of 30 percent, 
effective from April 24, 1998.  The veteran filed a Notice of 
Disagreement concerning the rating of his disability from 
PTSD.  He has not been provided a Statement of the Case (SOC) 
addressing that issue.  The issue of entitlement to a higher 
initial rating for PTSD, and entitlement to service 
connection for nicotine dependence and bronchitis with 
chronic cough are the subjects of the Remand that follows 
this decision.




FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim for a 
compensable disability evaluation has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for a compensable 
disability evaluation, has not submitted additional evidence, 
and has not identified any additional evidence to support his 
claim.

3.  The veteran's service-connected disability from hepatitis 
B is nonsymptomatic, without demonstrable liver damage with 
mild gastrointestinal disturbance or intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the a 12-month period.  


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim for an increased rating for a liver disorder and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

2.  The criteria for an increased (compensable) rating for 
history of hepatitis B with hepatitis B surface antigen have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7345 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for Hepatitis B

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2002).

Service medical records show that the veteran was 
hospitalized in April 1976 for treatment of hepatitis B.  He 
was discharged from the hospital in May 1976.  It was noted 
during follow-up in June 1976 that his hepatitis had 
resolved.  A report of medical examination for separation 
from service dated in October 1978 indicated that the 
veteran's abdomen and viscera were clinically normal.  An 
examiner noted that there was no significant or interval 
history.

During a VA examination in August 1989, tests for hepatitis B 
antigen were negative.  The examiner reported a diagnosis of 
hepatitis, by history.  

The veteran was granted entitlement to service connection for 
history of hepatitis B by the RO's September 1989 rating 
decision.  The associated disability was rated zero percent, 
effective from June 22, 1989.  The zero percent rating has 
been in effect since that time.  

The RO has utilized Diagnostic Code 7345 to evaluate the 
veteran's disability from infectious hepatitis.  Prior to 
July 2, 2001, that diagnostic code provided that healed, 
nonsymptomatic hepatitis is rated zero percent disabling.  A 
10 percent rating is assigned for hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance.  For 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
rating is assigned.  A 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is assigned for marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

The criteria for evaluation of chronic liver disease were 
revised, effective July 2, 2001.  The Board acknowledges that 
the SSOCs since then do not provide the entire revised rating 
criteria; however, the February 2003 SSOC discussed the 
revised rating criteria for the noncompensable and 10 percent 
ratings.  The Board concludes that there is no prejudice to 
the appellant in its consideration of the revised rating 
criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby). 

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  
Nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae. 
(See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating 
conditions under Diagnostic Code 7345, 
''incapacitating episode'' means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.

Note (3) Hepatitis B infection must be 
confirmed by serologic testing in order 
to evaluate it under diagnostic code 
7345.

38 C.F.R. § 4.114, Diagnostic Code 7345 (2003).

In this case, regardless of which rating criteria are 
applicable, the old or the new, the veteran is not entitled 
to a compensable disability evaluation.  This is so because 
the preponderance of the evidence in the claims file, as 
discussed below, indicates that the veteran does not meet the 
criteria for a compensable rating under either the former or 
the revised regulations.  

Ultrasound testing in November 1995 did not reveal any liver 
disorder.  Laboratory testing showed normal liver function.  
The veteran was seropositive for hepatitis B antigen.

The veteran was examined again for hepatitis in May 1997.  He 
denied any hospitalizations for hepatitis since his service.  
His complaints included lack of appetite and occasional 
diarrhea.  He denied constipation, hematemesis and melena.  
He was not taking medication for a liver disease.  He had 
never had a liver biopsy.  On physical examination, his 
abdomen was soft.  His liver was not palpable.  There was no 
abdominal tenderness.  Bowel sounds were normal.  The 
examiner reported an impression of hepatitis in the 1970's 
with no current residuals found.

The veteran was examined again for hepatitis in September 
1998.  His complaints included poor appetite and occasional 
constipation and diarrhea.  His weight fluctuated within a 
10-pound range during a year.  He denied any recurrence of 
jaundice.  He was not taking a medication for a liver 
disorder.  On examination, his abdomen was soft and 
nontender.  His liver was not palpable.  Bowel sounds were 
normal.  An examiner reported an impression of positive 
hepatitis B test without evidence of actual liver disease.  

When examined in April 2000, the veteran had some right upper 
quadrant tenderness to palpation.  The veteran denied having 
had a liver biopsy.  He told the examiner that he was told 
that ultrasound examinations in 1999 and 2000 were normal.  
The veteran reported that he was being followed at a VA 
hospital.  The veteran was not certain of the status of his 
liver function.  He was not under any treatment.  The 
examiner reported that he did not detect enlargement of the 
liver or spleen.  The reported impression were residuals of 
hepatitis B and hepatitis C positivity.

In July 2003, the veteran was examined again to determine the 
extent of his service-connected liver disability.  His claims 
file was reviewed by the examiner.  The examiner noted the 
veteran's history of hepatitis B.  The examiner also noted 
that the veteran had a past history of alcohol abuse, drug 
abuse, and cigarette smoking.  The examiner summarized 
laboratory findings made over several years showing the 
veteran had been negative for the hepatitis B antigen, 
although he had a remote history of positive hepatitis B 
surface antigen.  During the examination, the veteran 
admitted to drinking "a lot of alcohol" during and after 
his service.  He also admitted to using marijuana and pills 
that he referred to as "uppers".  He denied intravenous 
drug use and intranasal use of cocaine.  He denied symptoms 
such as vomiting, hematemesis and melena.  He reported that 
his appetite was variable.  He stated that he ate two meals 
per day and that his weight fluctuated, and that he had lost 
eight pounds over several months.  He denied currently 
receiving any specific medications for hepatitis.  He 
reported having variable energy levels.  He told the examiner 
that he had occasional cramps in the stomach area without 
associated fever.  He reported that one month prior to the 
examination he had felt sick, but his symptoms were not 
severe enough to cause him to seek medical treatment or miss 
work.  He also reported that he had regular bowel movements.  
On examination, the veteran's vital signs were normal.  There 
were no signs of weight gain, weight loss, or malnutrition.  
No lower extremity edema was noted.  There was no muscle 
wasting.  There was no palmar erythema.  On examination, his 
abdomen was soft and nontender with positive bowel sounds.  
There were no signs of ascites.  There were no superficial 
abdominal veins.  The examiner was not able to palpate the 
liver border.  There were no spider angiomata.  An abdominal 
ultrasound was unremarkable.  Laboratory test were normal.  

Addressing the veteran's claimed liver disability in the 
context of the former rating criteria, it does not appear 
that such disability is manifested by hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Abdominal ultrasound tests have not 
demonstrated liver damage.  Laboratory tests have not 
indicated a liver dysfunction.  The veteran's weight has been 
relatively stable.  He shows no signs of malnutrition.  He 
has not complained of gastrointestinal disturbance.  No 
outward clinical signs of a liver disorder were noted during 
any of the several VA examinations the veteran has undergone 
since November 1995.  Therefore, I find that the criteria for 
a compensable rating for liver disease under the former 
Diagnostic Code 7345 have not been met.

Based on such facts, I make the same finding when considering 
the veteran's liver disability in the context of the revised 
rating criteria for liver disease.  The record does not 
document a history of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration or at 
least one week, but less than two weeks, during any past 12-
month period during the period at issue here.

Therefore, based on the foregoing facts and for the foregoing 
reasons, I conclude that the criteria for a rating in excess 
of zero percent for chronic liver disease under either the 
former or the revised rating criteria of Diagnostic Code 7345 
have not been met. 

I have considered the veteran's testimony during his hearing 
before me in December 2000.  He testified that liver function 
tests had been normal.  He denied taking medication for a 
liver disorder.  He testified that he had had flank pain but 
had not been told by a physician what was causing that pain.  
The veteran's implied assertions that his subjective 
complaints of flank pain are related to a liver disorder are 
afforded no probative weight, as the record does not contain 
evidence that he has the medical expertise to competently 
express an opinion concerning the etiology of the claimed 
pain.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

I have also considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
However, the preponderance of the medical evidence supports a 
finding that the veteran's disability, if any, associated 
with a history of hepatitis B infection is not manifested by 
symptoms more closely approximating the next higher schedular 
rating of 10 percent under either the former or revised 
rating criteria applicable to liver disease.  

I have also considered entitlement to higher ratings on an 
extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 100 
percent, are assignable for more severe manifestations of 
liver disease, but those more severe manifestations are not 
clinically demonstrated in this case.  


Second, I find no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization or frequent treatment 
for a liver disorder, or that such disabilities otherwise so 
markedly interfere with employment as to render impractical 
the application of regular schedular standards.  Therefore, I 
conclude that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

Finally, I have considered the doctrine of benefit of the 
doubt and conclude that it does not provide a basis for the 
assignment of a higher rating in this case.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, however, the evidence is not in relative 
equipoise, as the preponderance of the evidence shows that 
the veteran does not have current disability from a liver 
disorder.  There is no evidence that the criteria for a 
higher rating are met.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule must be applied 
only when the evidence is in relative equipoise).

II.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  The veteran has not identified any additional 
evidence that the RO has not been able to obtain.  No further 
duty is owed to the veteran to notify him of evidence that VA 
has not been able to obtain.  

A. Duty to Notify

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by letters sent to him dated in June 2001 and June 2003.  In 
addition, the RO's rating decisions, statement of the case, 
and supplemental statements of the case further informed the 
veteran of the evidence needed to substantiate his claim of 
entitlement to an increased rating for his service-connected 
liver disorder.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility, and 
advise the veteran to submit all evidence he or she has to 
support the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  


By letters dated in June 2001 and June 2003, the RO notified 
the veteran of the evidence needed to substantiate his 
claims.  He was further advised what evidence VA would 
attempt to obtain and what evidence was his responsibility to 
obtain and submit.  

I note that the June 2001 and June 2003 letters were sent to 
the veteran after the RO's November 1995 rating decision that 
the veteran has appealed.  As noted in the recent decision of 
the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
(Pelegrini II) the plain language of 38 U.S.C.A. § 5103(a) 
requires that the notice to the claimant, as enunciated in 
Quartuccio, supra, must be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits.  The Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  However, the Court also noted 
that in cases such as this case, where a claim was pending 
prior to enactment of the VCAA notice requirements, a 
preadjudication notice may not have been possible.  The Court 
specifically indicated that 

. . . we do not hold that this case, or 
any similarly situated case in which pre-
AOJ-adjudication notice was not provided, 
must be returned to the AOJ for the 
adjudication to start all over again as 
though no AOJ action had ever occurred, 
i.e., there is no nullification or 
voiding requirement either explicit or 
implicit in this opinion.

Pelegrini, supra, at 120.

However, the Court also noted that it could not conclude 
based on the record in that case, that the veteran had not 
been prejudiced by not having been provided the requisite 
VCAA notices.  Quoting again from Pelegrini II 

. . . the Board must ensure that the 
appellant is provided the content-
complying notice to which he is entitled 
unless the Board "make[s] findings on 
the completeness of the record or on 
other facts permitting [this Court to 
make] a conclusion of lack of prejudice 
from improper notice."  

Pelegrini, supra, at 122 (citation omitted).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed by the time 
the VCAA was enacted.  However, I find no prejudice to the 
veteran based on the timing of the notices he was provided, 
as he has had content-complying notice and ample opportunity 
to advise VA of additional sources of pertinent evidence 
since he was notified of the evidence needed to substantiate 
his claims.  Again, the only source of treatment records he 
has identified are VA treatment records which have been 
obtained and associated with the claims file.

B. Duty to Assist

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claim of 
entitlement to an increased rating for a liver disorder, the 
RO has obtained all relevant Federal records from sources 
identified by the appellant or otherwise evident from the 
claims folder, including service medical records and VA 
medical records.  I note that during his testimony before me, 
the veteran indicated that all of his treatment had been 
provided at VA medical facilities.

Concerning his claim of entitlement to an increased rating 
for a liver disorder, the appellant has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  


Under some circumstances, VA's duty to assist a claimant may 
include providing the claimant a VA medical examination.  
38 C.F.R. § 3.159(c)(4) (2003).  The veteran was provided 
several medical examinations pertaining to his claim for an 
increased rating for a liver disorder.  I deem no further 
examinations are necessary to decide this claim.


ORDER

Entitlement to an increased rating for history of hepatitis 
B, with hepatitis B surface antigen, is denied.


REMAND

The veteran's appeal of the claims of entitlement to service 
connection for nicotine dependence and bronchitis with 
chronic cough, and a higher initial rating for PTSD are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on the veteran's part.

The veteran has current disability from respiratory 
disorders.  After a VA examination in July 2003, the examiner 
reported diagnoses of chronic obstructive pulmonary disease 
(COPD) with a history of chronic bronchitis.  An additional 
diagnosis was tobacco addition "which undoubtedly 
contributes to the presence of his mild chronic obstructive 
pulmonary disease."  In September 2003, the same examiner 
declined to offer an opinion concerning whether the veteran 
became nicotine dependent in service.  He also declined to 
render an opinion concerning whether the veteran's current 
respiratory disorders were related to his smoking cigarettes 
during his service.  The examiner recommended that such a 
determination be made by an "addictionologist".  The 
answers to such questions are pivotal to whether the 
veteran's claims for service connection for nicotine 
dependence and respiratory disorders are granted or denied.  
If a veteran became nicotine dependent during service and if 
nicotine dependence is considered to be a proximate cause of 
disability resulting from his in-service use of tobacco 
products, then service connection for the resulting 
disability can be established on a secondary basis.  See 
VAOPGCPREC 19-97 (1997).

Also, the veteran was granted entitlement to service 
connection for PTSD in February 2003.  In an April 2003 
statement, the veteran's representative indicated 
disagreement with the initial rating of PTSD; this meets the 
criteria for a Notice of Disagreement concerning that issue.  
The veteran has not been provided a Statement of the Case 
addressing that issue.  The RO must provide him a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran a 
statement of the case concerning the 
issue of entitlement to a rating in 
excess of 30 percent for PTSD.

2.  The veteran should be afforded a VA 
examination by an examiner qualified to 
diagnose substance-related disorders to 
determine whether he meets the criteria 
for a diagnosis of nicotine dependence, 
and, if so, whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
became nicotine dependent during his 
active military service.  The examiner 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.


3.  If the examiner expresses the opinion 
that the veteran did not develop nicotine 
dependence during his active military 
service, then the veteran should be 
afforded a VA respiratory examination to 
determine whether his current disability 
from COPD and bronchitis is the result of 
smoking tobacco products during his 
active military service as opposed to his 
continued smoking of tobacco products 
after his separation from service.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  As to any 
disability(ies) identified, the examiner 
should state the current diagnoses of any 
such disability(ies) and should express 
an opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability is due to smoking tobacco 
products in service.  The examiner should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that the VA 
examinations have been conducted and 
completed in full.  If it they are 
incomplete, appropriate corrective action 
is to be implemented.  If the examination 
reports do not include adequate responses 
to the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2003).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  The RO should re-adjudicate the claim 
for service connection for nicotine 
dependence and bronchitis with chronic 
cough.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


